DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 10-20 are pending
Claim 9 is now canceled
Claims 18-20 are new
Claims 1, 11 and 17 are currently amendedClaims 1-8 and 10-20 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 06/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/196538 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 8 and 10 each states "said single or multiple mixing station”.  Examiner suggests amending each limitation to further recite “said single or multiple temperature regulating mixing station” to maintain consistency.  Also, line 10 states “to supply said heated water.”  Examiner suggests amending the limitation to further recite “to supply said temperature regulated heated water” to maintain consistency.  Furthermore, line 18 states “to said mixing station”.  Examiner suggests amending the limitation to further recite “to said single or multiple temperature regulating mixing station” to maintain consistency.  Appropriate corrections are required.
Claim 3 is objected to because of the following informalities:  Line 3 states “diverter” and instead should state “divert”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 2 states “diverter” and instead should state “divert”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Line 2 states “diverter” and instead should state “divert”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Lines 6, 7-8 and 15 each states "said single or multiple mixing station”.  Examiner suggests amending each limitation to further recite “said single or multiple temperature regulating mixing station” to maintain consistency.  Furthermore, line 8 states “to supply heated water”.  said temperature regulated heated water” to maintain consistency.  Also, line 16 states “said drain or to another use”.  Examiner suggests amending the limitation to further recite “said drain or to said another use” to maintain consistency.  Appropriate corrections are required.
Claim 14 is objected to because of the following informalities:  Line 1 states “included” and instead should state “include”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Lines 8 and 15-16 each states "said single or multiple mixing station”.  Examiner suggests amending each limitation to further recite “said single or multiple temperature regulating mixing station” to maintain consistency.  Furthermore, lines 10 and 19 each states “said heated water”.  Examiner suggests amending each limitation to further recite “said temperature regulated heated water” to maintain consistency.  Furthermore, line 14 states “a three-way return water diverter valve three-way return water diverter valve”.  Remove repeated limitation.   Appropriate corrections are required.
Claim 19 is objected to because of the following informalities:  Line 4 states “wherein said mixing station”.  Examiner suggests amending the limitation to further recite “wherein said single or multiple temperature regulating mixing station” to maintain consistency.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Examiner’s note:  Claim 20 is the exact same claim as claim 19.  Furthermore, line 4 states “wherein said mixing station”.  Examiner suggests amending the limitation to further recite “wherein single or multiple temperature regulating mixing station” to maintain consistency.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a cold water supply line to supply water to said water heater comprising an anti-scale device, and a UV sanitation lamp;” on lines 5-6.  It is unclear whether the cold water supply line comprises an anti-scale device and a UV sanitation lamp, or the water heater.  Also, claim 1 recites the limitation “a three-way return water diverter valve…fluidly coupled to said single or multiple temperature regulating mixing station via one or more sanitation components, and to a drain or to another use…” on lines 14-16.  It is unclear what is connected to a drain or to another use, is it the three-way return water diverter valve, the single or multiple temperature regulating mixing station, or the one or more sanitation components?  Claims 2-8 and 10 (Examiner is interpreting claim 10 depends on claim 1 instead of now canceled claim 9) are also rejected
Claim 2 recites the limitation "and at least one temperature sensor” on lines 2 and 4.  It is unclear whether Applicant is referring to the same ‘a temperature sensor’ as recited on line 18 of claim 1, or a different temperature sensor.  Also, claim 2 recites the limitation “to divert recirculated water” on line 3.  It is unclear whether Applicant is referring to the same ‘a re-circulated hot water’ as recited on lines 17-18 of claim 1, or a different recirculated water.
Claim 3 recites the limitation "at least two temperature sensors” on lines 2-3 and 5.  It is unclear and confusing how Applicant now claims a single temperature sensor in claim 1, and is also claiming multiple temperature sensors in claim 3, is Applicant intending to refer to the same temperature sensor?  Also, claim 3 recites the limitation “a portion of, or substantially all of a recirculated water” on lines 3-4.  It is unclear whether Applicant is referring to the same portion as recited on line 17 of claim 1, and it is unclear whether Applicant is referring to the same ‘a re-circulated hot water’ as recited on lines 17-18 of claim 1.  Furthermore, claim 3 recites the limitation “based on a differential temperature measured by said water heater controller” on lines 4-5.  It is unclear how a controller measures temperature, did Applicant intend to recite ‘measure by said at least two temperature sensors’?  Examiner’s note:  Examiner suggests amending claim 4 limitations accordingly.  Claim 4 is also rejected since this claim depends on claim 3.
Claim 4 recites the limitation "a
Claim 5 recites the limitation "a recirculated water” on line 2.  It is unclear whether Applicant is referring to the same ‘a re-circulated hot water’ as recited on lines 17-18 of claim 1, or a different recirculated water.
Claim 6 recites the limitation "a recirculated water” on line 3.  It is unclear whether Applicant is referring to the same ‘a re-circulated hot water’ as recited on lines 17-18 of claim 1, or a different recirculated water.
Claim 10 recites the limitation "of claim 9” on line 1.  A claim cannot depend on a canceled claim, thus is indefinite.  Examiner’s note:  Examiner is broadly interpreting claim 10 to depend on claim 1 instead.
Claim 11 recites the limitation "providing a water heater, a cold water supply line to supply water to said water heater comprising:  an anti-scale device, and a UV sanitation lamp, a single or multiple temperature regulating mixing station…” on lines 3-5.  It is unclear what comprises the anti-scale device, the UV sanitation lamp, and/or the single or multiple temperature regulating mixing station; is it the water heater or the cold water supply line?  Examiner suggests indenting and spreading out the limitations to make it clearer and easier to understand what Applicant is claiming.  Also, claim 11 recites the limitation “a three-way return water diverter valve…fluidly coupled to said single or multiple temperature regulating mixing station via one or more sanitation components, and to a drain via a drain line, or to another use…” on lines 10-13.  It is unclear what is connected to a drain via a drain line, or to another use, is it the three-way return water diverter valve, the single or multiple temperature regulating mixing station, or the one or more sanitation components?  Additionally, claim 11 recites the limitation “all of a re-circulated water” on line 14.  It is unclear whether Applicant is Claims 12-16 are also rejected since these claims depend on claim 11.
Claim 12 recites the limitation "said step of returning…during said overtemperature condition” on lines 1-2.  Claim 11 recites the limitation ‘returning’ during a normal operation, and recites ‘diverting’ during an overtemperature condition and during a shock treatment operation, hence claim 12 is not consistent and therefore is indefinite.
Claim 13 recites the limitation "said step of returning…during said overtemperature condition” on lines 1-2.  Claim 11 recites the limitation ‘returning’ during a normal operation, and recites ‘diverting’ during an overtemperature condition and during a shock treatment operation, hence claim 13 is not consistent and therefore is indefinite.  Claim 14 is also rejected since this claim depends on claim 13.
Claim 15 recites the limitation "said step of returning…during said shock treatment operation” on lines 1-2.  Claim 11 recites the limitation ‘returning’ during a normal operation, and recites ‘diverting’ during an overtemperature condition and during a shock treatment operation, hence claim 15 is not consistent and therefore is indefinite.
Claim 16 recites the limitation "said step of returning…during said shock treatment operation
Claim 17 recites the limitation "a cold water supply line to supply water to said water heater comprising an anti-scale device, and a UV sanitation lamp;” on lines 5-6.  It is unclear whether the cold water supply line comprises an anti-scale device and a UV sanitation lamp, or the water heater.  Also, claim 17 recites the limitation “a three-way return water diverter valve…fluidly coupled to said single or multiple temperature regulating mixing station via one or more sanitation components, and to a drain or to another use…” on lines 14-16.  It is unclear what is connected to a drain or to another use, is it the three-way return water diverter valve, the single or multiple temperature regulating mixing station, or the one or more sanitation components?  Furthermore, claim 17 recites the limitation “the mixing valve” on line 19.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 18 recites the limitation "a water heater sanitation loop…a sanitation loop pump” on lines 1-3.  It is unclear whether Applicant is referring to the same water heater sanitation loop and the same sanitation loop pump as recited on line 12 of claim 1, or a different water heater sanitation loop and a different sanitation loop pump.





Response to Arguments
Applicant’s arguments, see Remarks filed on 07/13/2021, with respect to current claims 1-8 and 10-20 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous double patenting rejection has been considered and is now withdrawn as a result of the filing and acceptance of the terminal disclaimer filed on 06/09/2021.
A new set of claim objections regarding claims 1, 3, 5, 6, 11, 14, 17, 19 and 20 are now made (see above).
A new set of 112(b) claim rejections regarding current claims 1-8 and 10-20 are now made (see above).


Allowable Subject Matter
Claims 1-8 and 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773